Citation Nr: 1611304	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  09-34 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating greater than 10 percent for residuals of a right knee meniscectomy with osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel



INTRODUCTION

The Veteran served on active duty during the Gulf War era from May 2000 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that awarded service connection for residuals of a right knee meniscectomy with osteoarthritis and assigned an initial, noncompensable disability rating effective from June 11, 2007.  The RO in Los Angeles, California, currently has jurisdiction over the case.  

The Veteran was scheduled for a hearing before the Board in March 2012; however, he did not appear.  In September 2012, the Board remanded the case.

During the pendency of the appeal, the rating for osteoarthritis of the right knee was increased to 10 percent under Diagnostic Code 5003-5260, effective from June 11, 2007.  The Veteran was also assigned a separate 20 percent rating for collateral ligament instability of the right knee effective from February 5, 2011, forward.  However, he did not perfect an appeal of this determination; therefore, it is not on appeal before the Board.  See RO rating decision, dated April 2011; notice of disagreement (NOD) received in August 2011; Board remand dated in September 2012; and statement of the case (SOC) dated in April 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Review of the claims file indicates that the Veteran was scheduled for a VA examination of his right knee in July 2013.  The claims file notes that the examination was canceled because the Veteran was not available due to his work schedule.  As it appears that the Veteran may have had good cause for failing to report for his VA examination, he should be scheduled for an additional examination of his right knee.  See 38 C.F.R. § 3.655 (2015).  

Further, the Veteran has asserted that his service treatment records are incomplete, particularly with respect to physical therapy records dated shortly before his separation from service in June 2007.  Also, it appears that his complete VA treatment records, as well as private treatment records from Julian Girod, M.D., have not been obtained.  Efforts to obtain these records should be undertaken on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's complete service treatment records have been obtained, to include all physical therapy records from the USAFA Athletic Training Room.

2.  Make arrangements to obtain the Veteran's complete VA treatment records dated from July 2007 to April 2009; from August 2009 to July 2010; and from June 2011 forward.

3.  Make arrangements to obtain the Veteran's complete treatment records from Julian Girod, M.D., dated from December 2008 forward.

4.  Thereafter, schedule the Veteran for an appropriate VA examination to assess the severity of his residuals of a right knee meniscectomy with osteoarthritis.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review.

The examiner should perform all necessary tests and studies and report all clinical findings in detail.  The appropriate Disability Benefits Questionnaires (DBQs) should be used for this purpose.

5.  Finally, readjudicate the claim on appeal.  If any benefit remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

